DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
Prior art of record do not properly teach a home node;
Prior art of record do not teach data coherency performed by the home node;
Prior art of record are not combinable due to lack of motivation to combine.
Regarding argument ‘a’, examiner notes that prior art of record teaches nodes D, G, and J are intermediate nodes that pass data between the master node (node A) to other nodes.  Applicant argues that these are “relay” nodes and not “home” nodes.  However, examiner notes that these are merely preferred terminology used by the applicant.  Functionally, the intermediate nodes of the prior art reads on the claimed home nodes.
Regarding argument ‘b’, examiner notes that a secondary reference was provided to teach coherency (translating data of between two or more protocol domains between devices).  The rejection was made under 35 U.S.C., and a single reference was not relied upon to teach all of the limitations.
Regarding argument ‘c’, examiner notes that one of ordinary skill would readily see the benefit of a protocol translation circuitry because devices often conform to different protocols in a computing system.  Having a translation circuitry would allow more devices to be interconnected and therefore expands the overall capability of the system.  Of course, this may result in increased cost as applicant 
Having responded to all of the arguments, examiner notes that prior art of record still provide a valid ground of rejection.  Minor changes are made to clarify the ongoing arguments and fix typographical errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (pub #US 20130170336 A1) in view of Dunstan (pub #US 20160378971 A1).
Regarding claim 1, Chen discloses interface circuitry comprising: circuitry to exchange information with a master node (base node A) of a data processing system and with a home node (intermediate nodes D, G, J) and one or more slave nodes (all leaf nodes), the home node controlling coherency amongst data stored by the data processing system (regarding data coherency amongst devices using different protocols, see combination below) by transferring data between the master node and the slave nodes.
Chen does not disclose explicitly that the first and second protocols are different.  However, Dunstan discloses translating between different protocols between host and peripheral devices (paragraph 27, figure 1B).  Furthermore, teachings of Chen are from the same field of data transferring between computing devices.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Chen with Dunstan by using protocol translation system of Dunstan in Chen for the benefit of maintaining data coherency across different protocols (paragraph 27, Dunstan) in order to expand the capability and flexibility of the overall system.
Regarding claim 2, the above combination discloses the interface circuitry according to claim 1, in which the interface circuitry is configured to generate a transmission message, for transmission to a given slave node, the transmission message including at least memory address information from transmission request received from the master node and data from the data transmission received from the master node (address and data are basic fields of digital transmissions, as readily known to one of ordinary skill in the art before the effective filing date of the invention, see for example, Poulson, pub #US 20130322461 A1, figure 9a).
Regarding claim 3, the above combination discloses the interface circuitry according to claim 1, in which the interface circuitry is configured, in response to receiving an acknowledgement (beacon, figure 4) from the given slave node of a data transmission, to provide an acknowledgement to the home node (sending PID back to root node, paragraph 27, Chen).
Regarding claim 4, the above combination discloses the interface circuitry according to claim 1, in which the home node is configured to serialise transmission requests and access requests to the one or more slave nodes (direct connection between nodes, paragraph 19, Chen) so that data written to a memory address at a slave node is consistent with data read from that memory address in response to a subsequent access request (using network address, paragraph 30, Chen).
Regarding claim 5, the above combination discloses the interface circuitry according to claim 4, in which the home node is configured, in response to serialisation of a given transmission request requesting a data transmission to a given slave node of the one or more slave nodes, to issue an authorisation indicating that the data transmission corresponding to the given transmission request should be made directly to the given slave node (direct connection between nodes by updating neighboring list table, paragraph 19, Chen).
Regarding claim 6, the above combination discloses the interface circuitry according to claim 5, in which the authorisation issued by the home node includes a source node identifier and a target node identifier; and the source node identifier indicates that the given slave node was the source of the authorization (node identified by identifiers, such as local node identifier, switch identifier, neighbor identifier, etc…, paragraph 22).
Regarding claim 7, the above combination discloses the interface circuitry according to claim 1, in which one of the first data transfer protocol and the second data transfer protocol is a protocol in which coherency is maintained using the home node (see rejection of claim 1, Dunstan); and the other of the first data transfer protocol and the second data transfer protocol is a protocol in which coherency is maintained without the use of a home node (slaves using a beacon signals to its neighbors, without the root node, paragraph 27).
Regarding claim 8, the above combination discloses the interface circuitry according to claim 7, in which one of the first data transfer protocol and the second data transfer protocol is a Coherent Hub 
Regarding claim 9, examiner notes that the claim is substantially similar to claim 1, the save grounds of rejection are applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT C SUN/Primary Examiner, Art Unit 2181